      Case 1:20-cv-00522-NONE-JLT Document 52-1 Filed 09/30/20 Page 1 of 17



 1   MARGO A. RAISON,KERN COUNTY COUNSEL
     Andrew C.Thomson, Chief Deputy(SBN 149057)
 2
     Kathleen Rivera, Deputy(SBN 211606)
 3
     Phillip T. Jenkins, Deputy(SBN 309523)
     Office of the County Counsel, County of Kern
 4 1115 Truxtun Avenue,Fourth Floor
   Bakersfield, CA 93301
 5 Telephone:(661)868-3800
   Facsimile:(661)868-3805
 6
     Attorneys for Defendants, County of Kern,Joshua Nicholson and Sheriff Donny Youngblood
 7

 8                                   UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10                                                     Case No. 1:20-cv-00522-NONE-JLT
     APOTHIO,LLC
11
                              Plaintiff,
                                                       DECLARATION OF KATHLEEN S.
                                                       RIVERA IN SUPPORT OF OPPOSITION TO
12          vs.
                                                       MOTION TO SET A DEADLINE FOR
                                                       INITIAL DISCLOSURES; EXHIBIT 1
13   KERN COUNTY; KERN COUNTY
     SHERIFF'S OFFICE; CALIFORNIA
14 DEPARTMENT OF FISH AND
   WILDLIFE; DONNY YOUNGBLOOD;
15
   JOSHUA NICHOLSON; CHARLTON H.                       Date: October 7,2020
   BONHAM;  JOHN DOES #1 THROUGH                       Time: 8:30 a.m.
16
   #10, UNKNOWN AGENTS OF THE                          Location: Bakersfield Courthouse
17 KERN COUNTY SHERIFF'S OFFICE;                       Judge: Hon. Jennifer L Thurston, Magistrate
   JOHN DOES #11 THROUGH #20,
18 UNKNOWN AGENTS OF THE
     CALIFORNIA FISH AND WILDLIFE
19
     DEPARTMENT,
20                             Defendants.


21          I, KATHLEEN RIVERA,declare:
22          1.      I am an attorney with the office of the Kern County Counsel, duly licensed to practice
23 before all courts in the State of California and in the United States District Court for the Eastern

24 District of California.

25          2.      I am one ofthe attorneys ofrecord for the defendant County of Kem.
26          3.      The following facts are of my personal knowledge and if called as a witness, I could
27   competently testify thereto.
28 ///

                                                       1
     DECLARATION OF KATHLEEN RIVERA IN SUPPORT OF OPPOSITION                   1:20-cv-00522-NONE JLT
      Case 1:20-cv-00522-NONE-JLT Document 52-1 Filed 09/30/20 Page 2 of 17



 1              4.     On August 19, 2020, Plaintiff attorney Richard Cipolla e-mailed stating he was
2    attaching a proposed skeleton document for the Joint Scheduling Report. Attached as Exhibit 1 is a
3    true and correct copy ofsuch e mail and the attachment thereto.
4               I declare under penalty of perjury under the laws of the State of California and the United
5    States of America that the foregoing is true and correct.

6

7    Executed this 30th day of September 2020, at Bakersfield, California.
8

9
                                             By:_ /s/ Kathleen Rivera
                                                    Kathleen Rivera, Declarant
10                                                  Attomey for Defendant County of Kern
     #2551239

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     DECLARATION OF KATHLEEN RIVERA IN SUPPORT OF OPPOSITION                     1:20-cv-00522-NONE JLT
     Case 1:20-cv-00522-NONE-JLT Document 52-1 Filed 09/30/20 Page 3 of 17



 1

2

3

4

5

6

7

8                                    EXHIBIT 1
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25                       Apothio LLC v. County ofKern, et al,
26                      USDC(e)Case No.; 1:20-cv-00522-NONE-JLT

27                                   EXHIBIT "1"

28
9/29/2020                                                           Mail - Kathleen Rivera - Outlook

                  Case 1:20-cv-00522-NONE-JLT Document 52-1 Filed 09/30/20 Page 4 of 17
        RE: Apothio, LLC v. DFW et al.; Rule 26(f) Conference
        Richard Cipolla <rcipolla@rcfllp.com>
        Wed 8/19/2020 10:59 AM
       To: Ethan Turner <Ethan.Turner@doj.ca.gov>; Katharine Eskovitz <keskovitz@rcfllp.com>; Kathleen Rivera
       <krivera@kerncounty.com>; Harinder Kapur <Harinder.Kapur@Doj.Ca.Gov>
       Cc: Kelly Smith <Kelly.Smith@doj.ca.gov>; Phillip T. Jenkins < pjenkins@kerncounty.com>; RCF Apothio
       < RCF_Apothio@rcfllp.com >


       i) 1 attachments(40 KB)
       8-19-20 Joint Status Report Skeleton.docx;



            CAUTION: This email originated from outside of the organization. Do not click links, open attachments, or provide
            information unless you recognize the sender and know the content is safe.


        Counsel,

       Attached is a proposed skeleton document for the Joint Scheduling Report.

       Please let us know if you have any questions about the format.

        Best,
       Richard Cipolla
       Associate
        Roche Cyrulnik Freedman LLP
       99 Park Avenue, 19^*^ Floor
        New York, NY 10016
       (t) (646)791-6881
       (m)(617)755-3612
      (@)rcipolla@rcfllD.com


       From: Ethan Turner <Ethan.Turner@doj.ca.gov>
       Sent: Monday, August 17, 2020 4:14 PM
       To: Katherine Eskovitz <keskovitz@rcfllp.com>; Kathleen Rivera <krivera(S)kerncounty.com>; Harinder Kapur
       <Harinder.Kapur@Doj.Ca.Gov>
       Cc: Kelly Smith <Kelly.Smith@doJ.ca.gov>; Phillip T. Jenkins <pjenkins(®kerncounty.com>; RCF Apothio
       <RCF_Apothio(®rcfllp.com>
       Subject: RE: Apothio, LLC v. DFW et al.; Rule 26(f) Conference

       Katherine,

       I'm out starting tomorrow for a couple of weeks. Would you please include my supervisor Harinder Kapur on
       correspondence regarding this meeting? Her email is Harinder.Kapur@Doi.Ca.Gov

       Thanks.


       From: Katherine Eskovitz <keskovitz@rcfllp.com>
       Sent: Monday, August 17, 2020 1:05 PM
       To: Kathleen Rivera <krivera@kerncountv.com>
       Cc: Kelly Smith <Kellv.Smith@doi.ca.gov>: Ethan Turner <Ethan.Turner@doi.ca.gov>: Phillip T. Jenkins

https://outlook.offtce365.com/mail/deeplink?version=20200921004.08&popoutv2=1                                                   1/5
9/29/2020                                                           Mail - Kathleen Rivera - Outlook
               Case 1:20-cv-00522-NONE-JLT
        <Dienkins@l<emcQuntv.com>: RCF Apothio <RCF Document   52-1 Filed 09/30/20 Page 5 of 17
                                                    Apothio@rcf1lp.com>
       Subject: Re: Apothio, LLC v. DFW et al.; Rule 26(f) Conference

        We will circulate a worksheet tomorrow morning, and a draft joint report after we discuss more detail on
       the call.



               On Aug 17, 2020, at 11:57 AM,Kathleen Rivera <krivera@kemcounty.com> wrote:



               Counsel are you going to be preparing a proposed joint scheduling report to use at
               tomorrow's phone conference?



               Kathleen Rivera, Deputy County Counsel
               1115 Truxtun Avenue, Fourth Floor
               Bakersfield, CA 93301
               Direct Line:(661)868-3820
               krivera@kerncounty.com




               From: Katharine Eskovitz <keskovitz@rcfllD.com>
               Sent: Friday, August 14, 2020 8:39 AM
               To: Kelly Smith <Kelly.Smith@doi.ca.gov>: Ethan Turner <Ethan.Turner@doi.ca.gov>: Phillip T.
               Jenkins <Dienkins@kerncountv.com>: Kathleen Rivera <krivera@kerncountv.com>
               Cc: RCF Apothio <RCF Apothio@rcfllp.com>
               Subject: Re: Apothio, LLC v. DFW et al.; Rule 26(f) Conference



                   CAUTION: This email originated from outside of the organization. Do not click links, open attachments,
                   or provide information unless you recognize the sender and know the content is safe.


               As we are approaching our deadline for the Rule 26(f) conference, and we will need to
               prepare our joint scheduling report, we should schedule a conference for next week. We
               could circulate a dial-in for 9:00 am PST on Tuesday, August 18, or please suggest some
               additional times if that does not work for the group.

               Thank you,


               Katherine Eskovitz
               Roche Cyrulnik Freedman LLP
               1158 26th Street, Suite 175
               Santa Monica, CA 90403
              (t)(646)791-6883
              (@)keskovitz@rcfllD.com


               PRIVILEGED & CONFIDENTIAL
               ATTORNEY-CLIENT PRIVILEGE
               ATTORNEY WORK PRODUCT


https://outlook.office365.com/mail/deeplink?version=20200921004.08&popoutv2=1                                               2/5
9/29/2020                                                           Mail - Kathleen Rivera - Outlook

                 Case 1:20-cv-00522-NONE-JLT Document 52-1 Filed 09/30/20 Page 6 of 17




                       On Apr 28, 2020, at 10:20 AM,Katherine Eskovitz <keskovitz@rcfllp.com>
                        wrote:


                       Hello Kelly,

                        We are available at 2pm today to discuss your extension request. You can call
                       the below number.


                       Thank you.


                       Katherine Eskovitz
                       Roche Cyrulnik Freedman LLP
                       1158 26th Street, Suite 175
                       Santa Monica, CA 90403
                       (t)(646)791-6883
                       (@)keskovitz@rcfllD.com




                               On Apr 28, 2020, at 9:17 AM,Kelly Smith
                               <Kellv.Smith@doj.ca.gov> wrote:

                               Ms. Eskovitz:


                               Ethan Turner and I are the assigned deputy attorneys general defending
                               the state Department of Fish and Wildlife(DFW)and its director, Charlton
                               H. Bonham, in the matter of Apothio, LLC v. DFWetaL, Case No. l:20-cv-
                               00522, in the Eastern District of California (Bakersfield).


                               We would like to discuss with you a stipulation to extend time to respond
                               to the complaint. Are you available today,4/28? We can call you.

                               We will also suggest that an amended complaint might be an alternative
                               to first responding. The fundamental defect is the complaint's failure to
                               specify the defendants, whether DFW or the County, the entities
                               themselves or their employees, in their official capacities or as
                               individuals. Vicarious liability under state Government Code 815.2 cannot



https://outlook.office365.com/mail/cleeplink?version=20200921004.08&popoutv2=1                             3/5
9/29/2020                                                                 Mail - Kathleen Rivera - Outlook

                  Case 1:20-cv-00522-NONE-JLT            Document
                           satisfy pleading of the section            52-1
                                                           1983 actions,      Filed 09/30/20
                                                                         for example.(Barren v. Page 7 of 17
                                  Harrington (9th Cir. 1998)152 F.Bd 1193,1194.)

                                  A similar lack-of-specificity bars the Bane Act causes of action.(Sandoval
                                  V. County ofSonoma (9th Cir. 2018)912 F.3d 509,520.)

                                  Finally, the conclusion of Kern County's criminal investigation of your
                                  client may soon unseal information relevant to both claims and defenses.


                                  We can discuss this further if you're available.


                                 Thanks.




                                                                     Kelly T. Smith
                                                               Deputy Attorney General
                                                            Office of the Attorney General
                                                          Torts and Condemnation Section
                                                                1300 I Street, 12th Floor
                                                                Sacramento, CA 95814
                                                                    (916) 210-6465
                                                                    (916)607-1998
                                                                 Kelly.Smith@doi.ca.gov

                                 CONFIDENTIALITY NOTICE; This communication with its contents may contain
                                 confidential and/or legally privileged information. It is solely for the use of the
                                 intended reclpient(s). Unauthorized interception, review, use or disclosure is
                                 prohibited and may violate applicable laws including the Electronic
                                 Communications Privacy Act. If you are not the intended recipient, please contact
                                 the sender and destroy all copies of the communication.




                NOTICE: The information contained in this e-mail message is intended only for the personal and confidential use of the
               recipient(s) named above. This message may be an attorney-client communication and/or work product and as such is
               privileged and confidential. If the reader of this message is not the intended recipient or agent responsible for delivering it to
               the intended recipient, you are hereby notified that you have received this document in error and that any review,
               dissemination, distribution, or copying of this message is strictly prohibited. If you have received this communication in error,
                please notify us immediately by e-mail, and delete the original message.



               NOTICE: This e-mail message is for the sole use of the intended recipient(s) and may
               contain confidential and legally privileged information. Any unauthorized review, use,
               disclosure or distribution is prohibited. If you are not the intended recipient, please contact
               the sender by reply e-mail and destroy all copies of the original message. To contact our e-
               mail administrator directly, send to cocohelpdesk@kemcQunty.com
       NOTICE: The information contained in this e-mail message is intended only for the personal and confidential use of the recipient(s) named
       above. This message may be an attorney-client communication and/or work product and as such is privileged and confidential. If the reader of
       this message is not the intended recipient or agent responsible for delivering it to the intended recipient, you are hereby notified that you have
       received this document in error and that any review, dissemination, distribution, or copying of this message is strictly prohibited. If you have
       received this communication in error, please notify us immediately by e-mail, and delete the original message.



https;//outlook.office365.com/mail/deeplink?version=20200921004.08&popoutv2=1                                                                               4/5
9/29/2020                                                                Mail - Kathleen Rivera - Outlook
                 Case 1:20-cv-00522-NONE-JLT Document 52-1 Filed 09/30/20 Page 8 of 17
       CONFIDENTIALITY NOTICE: This communication with its contents may contain confidential and/or legally
       privileged information. It is solely for the use of the intended recipient{s). Unauthorized interception, review, use
       or disclosure is prohibited and may violate applicable laws including the Electronic Communications Privacy Act. If
       you are not the intended recipient, please contact the sender and destroy all copies of the communication.
       NOTICE: The information contained in this e-mail message is intended only for the personal and confidential use of the recipient(s) named
       above. This message may be an attomey-client communication and/or work product and as such is privileged and confidential. If the reader of
       this message is not the intended recipient or agent responsible for delivering it to the intended recipient, you are hereby notified that you have
       received this document in error and that any review, dissemination, distribution, or copying of this message is strictly prohibited. If you have
       received this communication in error, please notify us immediately by e-mail, and delete the original message.




https://outlook.office365.com/mail/deeplink?version=20200921004.08&popoutv2=1                                                                               5/5
    Case 1:20-cv-00522-NONE-JLT Document 52-1 Filed 09/30/20 Page 9 of 17
                                            DRAFT



  Katherine Eskovitz(SEN 255105)
  ROCHE CYRULNIK FREEDMAN LLP
  1158 26^^ Street, No. 175
  Santa Monica, CA 90403
 keskovitz@rcfllp.com
 (646) 791-6883

  Counselfor Apothio LLC

                                   UNITED STATES DISTRICT COURT
                               EASTERN DISTR CTOF CALIFORNIA

    APOTHIO,LLC,                                         No. 1:20-CV-00522-NONE-JLT

                      Plaintiff,                       JOINT SCHEDULING REPORT


                                                       Date: September 15, 2020
                                                       Time: 8:30 AM
    KERN COUNTY;KERN COUNTY                            Dept: Courtroom 4
    SHERIFF'S OFFICE;CALIFORNIA                        Judge: NONE/THURSTON
    DEPARTMENT OF FISH AND WILDLIFE;
    DONNY YOUNGBLOOD;JOSHUA
    NICHOLSON;CHARLTON H.BONHAM;                       DRAFT
    JOHN DOES #1 THROUGH #10,
    UNKNOWN AGENTS OF THE KERN
    COUNTY SHERIFF'S OFFICE;JOHN
    DOES #11 THROUGH #20,UNKNOWN
    AGENTS OF THE CALIFORNIA FISH
    AND WILDLIFE DEPARTMENT,

                      Defendants.



                              JOINT SCHEDULING REPORT


        COME NOW the parties to this action jointly, through their respective attomeys ofrecord,

and state as follows regarding the Joint Scheduling Report:

       1.     Summary of the factual and legal contentions and relief sought

              Plaintiffs' Position


              [Insert Plaintiff's Position Here]




                                                   1

JOINT SCHEDULING REPORT-Case No l-20-cv-00522-NONE-JLT
     Case 1:20-cv-00522-NONE-JLT Document 52-1 Filed 09/30/20 Page 10 of 17
                                                 DRAFT



                  Defendants'^ Position

                 [Insert Defendants'Position Here]

         2.       Amendment of Pleadings

                          Plaintiffs' Position


                          [Insert Plaintiff's Position Here]

                          Defendants' Position


                          [Insert Defendants'Position Here]

         3.      Summary of uncontested and contested facts

                          Plaintiffs' Position


                          [Insert Plaintiffs Position Here]

                          Defendants' Position


                          [Insert Defendants'Position Here]

         4.      Summary oflegal issues as to which there is no dispute.

                          Plaintiffs' Position


                          [Insert Plaintiffs Position Here]

                          Defendants' Position


                          [Insert Defendants' Position Here]

         5.      Status of all matters presently set before the Court.

                          Plaintiffs' Position


                          [Insert Plaintiff's Position Here]

                          Defendants' Position




'For the purposes ofthis Joint Scheduling Report,Defendants Kern County,Kem County Sherifrs Office, Donny
Youngblood,Joshua Nicholson, California Department ofFish & Wildlife, and Charlton H. Bonham submit a single
position on each ofthe respective items.


JOINT SCHEDULING REPORT-Case No l-20-cv-00522-NONE-JLT
   Case 1:20-cv-00522-NONE-JLT Document 52-1 Filed 09/30/20 Page 11 of 17
                                           DRAFT



                    [Insert Defendants'Position Here]

       6.     Discovery Plan

                 a. Exchange ofInitial Disclosure Deadline

                        Plaintiffs' Position


                        [Insert Plaintiff's Position Here]

                        Defendants' Position


                        [Insert Defendants'Position Here]

                 b. N on-Expert Discovery Dead line

                        Plaintiffs' Position


                       [Insert Plaintiff's Position Here]

                        Defendants' Position


                       [Insert Defendants'Position Here]

                 c. Disclosure of Expert Witnesses Deadline

                        Plaintiffs' Position


                       [Insert Plaintiff's Position Here]

                        Defendants' Position


                       [Insert Defendants'Position Here]

                 d. Expert Discovery Dead line

                       Plaintiffs' Position


                       [Insert Plaintiff's Position Here]

                       Defendants' Position


                       [Insert Defendants'Position Here]




JOINT SCHEDULING REPORT-Case No l-20-cv-00522-NONE-JLT
   Case 1:20-cv-00522-NONE-JLT Document 52-1 Filed 09/30/20 Page 12 of 17
                                           DRAFT



                 e. Proposed Changes to Limits of Discovery Imposed by FRCP 26(b);

                     30(a)(2)(A), (B), or(C), 30(d); or 33(a).

                        Plaintiffs' Position


                        [Insert Plaintiff's Position Here]

                        Defendants' Position


                        [Insert Defendants'Position Here]

                 f. Expected need for a protective order

                        Plaintiffs' Position


                        [Insert PlaintifCs Position Here]

                        Defendants' Position


                        [Insert Defendants'Position Here]

                 g. Any issues or proposals relating to the timing; sequencing, phasing or

                    scheduling of discovery

                        Plaintiffs' Position


                        [Insert Plaintiff's Position Here]

                        Defendants' Position


                        [Insert Defendants'Position Here]

                 h. Expected need for extraterritorial discovery outside the United States.

                        Plaintiffs' Position


                        [Insert PlaintifCs Position Here]

                        Defendants' Position


                        [Insert Defendants'Position Here]




JOINT SCHEDULING REPORT-Case No l-20-cv-00522-NONE-JLT
   Case 1:20-cv-00522-NONE-JLT Document 52-1 Filed 09/30/20 Page 13 of 17
                                           DRAFT



                 i. Whether any party anticipates video and/or sound recording of depositions

                        Plaintiffs' Position


                        [Insert Plaintiffs Position Here]

                        Defendants' Position


                        [Insert Defendants'Position Here]

                 j. A proposed date for a Mid-Discoveiy Status Report and Conference

                        Plaintiffs' Position


                        [Insert Plaintiff's Position Here]

                        Defendants' Position


                        [Insert Defendants'Position Here]

          7. Summary of Parties' conference regarding discovery related to electronic,

             digital and/or magnetic data

                        Plaintiffs' Position


                        [Insert Plaintiffs Position Here]

                        Defendants' Position


                        [Insert Defendants'Position Here]

          8. Hearing and Trial Dates

                 a. Deadline for dispositive motions.

                        Plaintiffs' Position


                       [Insert Plaintiff's Position Here]

                        Defendants' Position


                       [Insert Defendants'Position Here]




JOINT SCHEDULING REPORT-Case No l-20-cv-00522-NONE-JLT
   Case 1:20-cv-00522-NONE-JLT Document 52-1 Filed 09/30/20 Page 14 of 17
                                           DRAFT



                 b. Deadline fornon-dispositive motions.

                        Plaintiffs' Position


                        [Insert Plaintiff's Position Here]

                        Defendants' Position


                        [Insert Defendants'Position Here]

                 c. Pre-trial conference date.


                        Plaintiffs' Position


                        [Insert PlaintifDs Position Here]

                        Defendants' Position


                       [Insert Defendants'Position Here]

                 d. Trial date.


                        Plaintiffs' Position


                       [Insert Plaintiff's Position Here]

                        Defendants' Position


                       [Insert Defendants'Position Here]

          9. Statement regarding possibility of settlement.

                        Plaintiffs' Position


                       [Insert PlaintifDs Position Here]

                        Defendants' Position


                       [Insert Defendants'Position Here]

          10. Statement regarding whether the case is a jury or non-jury case.

                       Plaintiffs' Position


                       [Insert PlaintifDs Position Here]


                                               6
JOINT SCHEDULING REPORT-Case No l-20-cv-00522-NONE-JLT
   Case 1:20-cv-00522-NONE-JLT Document 52-1 Filed 09/30/20 Page 15 of 17
                                           DRAFT



                        Defendants' Position


                        [Insert Defendants'Position Here]

          11. An estimate of the number of trial dates required.

                        Plaintiffs' Position


                        [Insert Plaintiff's Position Here]

                        Defendants' Position


                        [Insert Defendants'Position Here]

          12. Whether the parties are willing to consent to the jurisdiction of a U.S.

             Magistrate Judge.

                        Plaintiffs' Position


                        [Insert Plaintiffs Position Here]

                        Defendants' Position


                        [Insert Defendants'Position Here]

          13. Whether any party requests bifurcation of phasing trial.

                        Plaintiffs' Position


                        [Insert Plaintiffs Position Here]

                        Defendants' Position


                        [Insert Defendants'Position Here]

          14. Whether this matter is related to any matter pending in this Court or any other

             court.


                        Plaintiffs' Position


                       [Insert Plaintiff's Position Here]

                        Defendants' Position



                                               7

JOINT SCHEDULING REPORT-Case No l-20-cv-00522-NONE-JLT
   Case 1:20-cv-00522-NONE-JLT Document 52-1 Filed 09/30/20 Page 16 of 17
                                        DRAFT



                       [Insert Defendants'Position Here]




                                           8

JOINT SCHEDULING REPORT-Case No l-20-cv-00522-NONE-JLT
   Case 1:20-cv-00522-NONE-JLT Document 52-1 Filed 09/30/20 Page 17 of 17
                                            DRAFT



Dated:XXX,2020                            ROCHE CYRULNIK FREEDMAN LLP
                                          By: A/
                                          ROCHE CYRULNIK FREEDMAN LLP
                                          Katherine Eskovitz
                                          Counselfor Apothio LLC

Dated:XXX,2020                            MARCO A. RAISON,COUNTY COUNSEL
                                          By: A/
                                          Andrew C. Thomson, Chief Deputy
                                          Kathleen Rivera, Deputy
                                          Phillip T. Jenkins, Deputy
                                          Attomeys for Defendants County
                                          of Kem, Kem County Sheriff's Department, Donny
                                          Youngblood and Joshua Nicholson LLC

Dated:XXX,2020                           XAVIERBECERRA
                                          Attorney General ofthe State ofCalifornia

                                          Bruce McGagin
                                          Supervising Deputy Attomey General

                                          By: A/
                                          Kelly Smith, Deputy Attomey General
                                          Attomeys for Defendants Califomia Department of
                                          Fish And Wildlife And Charlton H. Bonham



       As the filer ofthis document,I, Katherine Eskovitz, attest that all counsel have authorized

me to attach their electronic signature to this document on XXXX.




JOINT SCHEDULING REPORT-Case No l-20-cv-00522-NONE-JLT
